DETAILED ACTION

This office action is in response to application 16/654,308 filed on 10/16/2019, which is a continuation of application 15/972,358 filed on 5/7/2018, which is a divisional of application 15/015,424 filed on 2/4/2016, which is a divisional of application 13/723,781 filed on 12/21/2012.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been examined.
This application is in condition for allowance except for the following formal matters explained below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The prior art of record of the present application’s parent applications is being considered by the examiner.

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claim 18 recites, “in response to receiving a command to suspend…settings for the access operation;” this should read, “in response to receiving a command to suspend …settings for the access operation:
Claims 19-20 are objected to because they depend on a base claim that is currently under objection and fail to cure the deficiencies of the base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 18-20 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-9, specifically independent claim 1, the prior art does not teach or suggest, “…in response to receiving a command or a command sequence while performing the access operation that is indicative of a desire to suspend the access operation and load updated trim settings: suspend the access operation; load updated trim settings for the access operation into a particular trim register of the plurality of trim registers…” in combination with the other claimed limitations.
With respect to claims 10-17, specifically independent claim 10, the prior art does not teach or suggest, “…in response to receiving a command to suspend the access operation while performing the access operation and receiving a command to load updated trim settings subsequent to receiving the command to suspend the access operation: suspend the access operation; load updated trim settings into a particular trim 
With respect to claims 18-20, specifically independent claim 18, the prior art does not teach or suggest, “…in response to receiving a command to suspend the access operation while performing the access operation, wherein the command to suspend the access operation is further indicative of a desire to load updated trim settings for the access operation; load the updated trim settings into a particular trim register of the plurality of trim registers…” in combination with the other claimed limitations.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Michael Krofcheck/Primary Examiner, Art Unit 2138